DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
	a) The specification does not provide a brief description of Figures 10A and 10B.  Instead, it provides a brief description of Figure 10, which does not exist.
	b) On page 34, in the section “Sector NFL thickness”, reference is made to “Figure 5”.  However, this is no Figure 5, only Figures 5A and 5B.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “logic subsystem” and “data holding subsystem” in claim 18 (“subsystem” is considered a generic placeholder).
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 1, in lines 7-8, “determining an average value of the parameter within the individual sector maps” is vague.  This could mean determining a single average value, or one value within each of the individual sector maps.  
	b) In claim 1, in line 9, “average values” is vague.  Are these related to the average value previously recited in line 7 of the claim, or different average values?
	c) Claim 2 recites, “values of the respective simVR sector maps are weighted by a visual field area”.  To weight the values “by a visual field area” does not make sense.  Within the context of the specification, it appears this would be more correctly worded as, “weighted by weights which correspond to a visual field area" (page 10, second full paragraph) or "weighted according to a visual field area".  Claim 19 has the same problem.

	e) In claim 13, in lines 7-8, “calculating an average perfusion value for individual sectors of the plurality of sectors” is vague.  This could mean determining a single average perfusion value, or one value for each of the individual sectors.
	f) In claim 13, in line 9, “the average perfusion values” is vague.  Are these related to the average perfusion value previously recited in line 7 of the claim, or different average values?
	g) In claim 14, in line 1, “the segmenting” lacks antecedent basis.
	h) In claim 16, in line 1, “the weights of the individual sectors” lacks antecedent basis.
	i) In claim 18, in lines 10-11, “determining an average value of the parameter with the individual sector maps” is unclear (should this read, “within”).  Also, it is not clear as to whether a single average value is determined with all of the individual sectors maps, or whether one average value is determined for each individual sector map.
	j) In claim 18, in line 12, “average values” is vague.  Are these related to the average value previously recited in line 10 of the claim, or different average values?
	k) Claims not discussed explicitly are indefinite by reason of their ultimate dependence upon an indefinite claim.


Patent Eligibility of Claimed Subject Matter
The claims recite a judicial exception, namely a mathematical algorithm, as evidenced by the steps in claims 1 and 18 of determining an average value, applying a logarithmic decibel transformation, determining a weighted logarithmic average, and applying a linear or nonlinear transformation, as well as similar steps in claim 13.  However, the claims are considered to be directed to a practical application of the judicial exception.  The claimed invention requires a dataset from an OCT or OCTA scan of an eye.  Additionally, the algorithm requires use of a machine to implement.  Further, the simVF values and the simVF mean deviation value, within the context of the specification, are values related to a simulated visual field, which are values that have a practical application.  Therefore, the claims are considered patent eligible.

Allowable Subject Matter
Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 6,293,674 to Huang et al. teaches a system for diagnosing and monitoring eye disease, use of optical coherence tomography, and converting quadrant averages to logarithmic dB form.

	U.S. Patent 9,451,878 to Yonezawa teaches an apparatus for examining an eye to determine the stage of glaucoma, which utilizes an optical coherence tomograph, visual field measurements, and a fundus camera image.
	U.S. patent 9,155,464 to Tanaka et al. teaches visual field examination measures which measure the visual field of an eye based on the position of the fovea determined from information obtained from OCT.
	U.S. Patent Application Publication 20150124216 to Abramoff et al. teaches assessment of glaucoma loss from optical coherence tomography.
	U.S. Patent 8,579,438 to Hong teaches a system for diagnosing disease involving optic nerve, which utilizes optical coherence tomography.
	U.S. Patent Application Publication 20080309881 to Huang et al. teaches pattern analysis of retinal maps for the diagnosis of optic nerve diseases by optical coherence tomography.
	KR101855012B1 to Park et al. teaches predicting visual acuity and visual field through automatic learning of OCT photograph results, to monitor the progress of eye diseases such as glaucoma and cataract
	WO2019178100A1 to Wang et al. teaches a system for determining and predicting result reversals or false positive results of the Glaucoma hemifield test by assessing VFresults, which can include various mean deviation or defect (MD) values and/or various dB values.  The MD can be a weighted mean value of test points, and dB can be a logarithmic scale of stimulus intensity. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665